UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


STEVE R. SPAIN, SR.,                    
                 Plaintiff-Appellant,
                 v.

                                        
MECKLENBURG COUNTY SCHOOL
BOARD,                                             No. 01-2282
             Defendant-Appellee.
EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,
                  Amicus Curiae.
                                        
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                           (CA-00-474)

                       Argued: October 29, 2002

                      Decided: December 23, 2002

              Before WILKINSON, Chief Judge, and
              WIDENER and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Carolyn P. Carpenter, CARPENTER LAW FIRM, Rich-
mond, Virginia, for Appellant. Anne Noel Occhialino, EQUAL
EMPLOYMENT OPPORTUNITY COMMISSION, Washington,
2            SPAIN v. MECKLENBURG CTY. SCHOOL BOARD
D.C., for Amicus Curiae. Mary Ellen McGowan, SICILIANO,
ELLIS, DYER & BOCCAROSSE, Fairfax, Virginia, for Appellee.
ON BRIEF: Nicholas M. Inzeo, Acting Deputy General Counsel,
Philip B. Sklover, Associate General Counsel, Carolyn L. Wheeler,
Assistant General Counsel, EQUAL EMPLOYMENT OPPORTU-
NITY COMMISSION, Washington, D.C., for Amicus Curiae.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Steve R. Spain, Sr. filed this suit against his former employer, the
Mecklenburg County School Board, alleging that he was demoted
from the position of Director of Special Education because of his gen-
der in violation of the Civil Rights Act of 1964. Because the school
district had a legitimate, nondiscriminatory reason for his reassign-
ment and Spain did not offer any evidence of discriminatory intent,
we affirm the district court’s grant of summary judgment to the defen-
dants.

                                  I.

   Plaintiff Steve Spain was employed by the Mecklenburg County
School Board (the "Board") in various capacities as a teacher and
administrator from August, 1966, until his retirement in March, 2000.
In 1995, he was given the title of Director of Special Education,
which he held until September, 1999, when he was reassigned to the
position of Supervisor of Special Education. Spain alleges that this
change in his employment was a discriminatory, gender-based demo-
tion.

  Spain began his employment with Mecklenburg County as an
English teacher in 1966. In 1981, he moved into administration,
              SPAIN v. MECKLENBURG CTY. SCHOOL BOARD                  3
becoming the Coordinator of Regular and Special Services of the
Department of Special Education. His job title changed a number of
times in the ensuing years until he was given the title of Director of
Special Education. Spain holds an Associate of Arts degree, a Bache-
lor of Arts degree in English, and a Masters degree in Administration
and Supervision. However, he has no training in special education and
no experience teaching in that area. Virginia state law requires that a
Director of Special Education maintain a Virginia postgraduate pro-
fessional license. Spain does not have the credentials to qualify for
such a license, but he was granted an administrative waiver in 1992
by the Virginia Department of Education.

   While Spain was director of the Special Education Department, the
U.S. Department of Education, Office of Civil Rights (OCR) investi-
gated the department for allegations of ability grouping and racial dis-
proportionality in special education. This investigation began in 1994
and concluded in 1998 with the OCR encouraging the department to
increase minority student participation in college preparatory classes
and to combat disproportionality in class assignments. On June 6,
1997, a separate complaint was filed with the OCR regarding discrim-
ination in the department. Specifically, the complaint alleged that
African-American students were disproportionately assigned to spe-
cial education curricula. After reviewing this complaint, the OCR
concluded that there was a disproportionate assignment of African-
American students to special education curricula and a failure to place
African-American students in available accelerated programs in the
county.

   In July, 1998, Rebecca Perry was appointed Superintendent of the
Mecklenburg County School System. Shortly after her appointment,
the school district entered into a formal Commitment to Resolve with
the OCR to address its disproportionality issues and bring the district
into compliance with state and federal regulations. As part of Perry’s
mandate to address these problems and modernize the administration,
Perry set new goals for herself and other central office personnel.
These goals included revising outdated job descriptions and develop-
ing clear lines of responsibility within the central office. Around this
time, Spain alleges that Perry convened a meeting of central office
personnel during which she discussed her plans for improvement of
the school district. Spain contends that during this meeting, Perry
4             SPAIN v. MECKLENBURG CTY. SCHOOL BOARD
stated that she had a preference for female administrators because
they are more organized than men.

   In the summer of 1999, Perry hired Larry Farmer as the Assistant
Superintendent of Instruction to help her orchestrate the administra-
tive reorganization. During his initial review of the special education
department, Farmer noted an "inordinate concentration of kids in self-
contained classrooms" and a high percentage of minority children in
special education. In the middle of September, 1999, Farmer met with
Perry and suggested a change in leadership for the department. He
recommended Cecelia Coleman for the position of Director of Special
Education because he felt that her credentials gave her the ability to
lead the department in the right direction.

   Coleman holds a Bachelor of Science degree in Special Education
and a Masters of Education degree in Preschool Handicapped Educa-
tion. She also has certifications for the teaching of special education
students. Coleman taught special education classes from 1976 until
1994, receiving the Virginia Teacher of the Year Award in 1987.
Since 1994, she has held a high-ranking administrative position in the
Mecklenburg County Special Education Department.

   In late September, 1999, Farmer informed Spain that Cecelia Cole-
man would be the new Director of Special Education and that Spain
would be reassigned to the position of Supervisor of Special Educa-
tion. Farmer told Spain that the reason for the reassignment was that
"Perry preferred Coleman in the position of Special Education Direc-
tor." Both Coleman and Spain received new job descriptions that con-
tained some of their old tasks as well as several new tasks. Upon
being reassigned to the position of Supervisor, Spain complained to
Farmer and Perry about having to supervise teachers rather than
administrative staff and about the increased workload. He asked for
additional compensation, which was denied.

   Spain’s employment with Mecklenburg County Schools was gov-
erned by an "Annual Contract with Professional Personnel," initially
entered into in February, 1972, when Spain was hired as a principal.
This contract expressly provided that the Superintendent had the
authority to transfer any teacher or principal to a different school, pro-
vided that no change was made to his salary. Additionally, school
              SPAIN v. MECKLENBURG CTY. SCHOOL BOARD                   5
board policy allows for employee reassignment "for that school year
to any school or facility within such division, provided no change or
reassignment during a school year shall affect the salary of such
employee for that school year." Virginia code § 22.1-297 contains a
virtually identical provision.

   Spain does not deny Perry’s authority to reassign personnel, but
alleges that the action taken by the Board was a demotion motivated
by gender discrimination. On February 18, 2000, Spain submitted a
letter to the Board stating that he intended to end his employment by
the Board, and on February 26, he submitted another letter detailing
the reasons for his decision. Spain officially retired from the Meck-
lenburg County School System on March 1, 2000.

   On February 28, 2000, Spain filed a charge of discrimination with
the EEOC. Two months later, the EEOC closed its investigation,
declaring that it was "unable to conclude that the information
obtained establishes violations of the statutes." Spain then filed the
present complaint, alleging that he was demoted in violation of 42
U.S.C. § 2000(e). Spain’s amended complaint also includes a due pro-
cess claim under 42 U.S.C. § 1983 and a pendent state claim for
breach of contract. Spain seeks injunctive relief in the form of a return
to his former position, as well as compensatory damages and attor-
neys’ fees.

   On June 15, 2001, the district court referred the Board’s motion for
summary judgment to a magistrate judge for a report and recommen-
dation pursuant to 28 U.S.C. § 636(b)(1)(A). On July 31, 2001, the
magistrate filed a report recommending that summary judgment be
granted. The magistrate found that Spain did not suffer an adverse
employment action because (1) the reassignment did not represent a
significant change in his responsibilities; (2) there was no evidence
establishing that the position of Supervisor was necessarily inferior to
the position of Director; (3) Spain’s duties had been expanded, not
diminished, by the reassignment; and (4) Spain’s salary and benefits
remained the same. The court also found that Spain’s employment
contract, Board policy, and state law allowed his reassignment to the
position of Supervisor. Spain objected. On September 21, 2001, the
district court denied this objection and granted the Board’s summary
judgment motion without issuing a separate opinion, dismissing
6             SPAIN v. MECKLENBURG CTY. SCHOOL BOARD
Spain’s claim with prejudice. The court also dismissed Spain’s breach
of contract and due process claims. Spain appeals as to the Title VII
claim.

                                   II.

   Under Title VII, it is "an unlawful employment practice for an
employer to fail or refuse to hire or to discharge any individual" or
to discriminate "with respect to his compensation, terms, conditions,
or privileges of employment" because of an individual’s gender. 42
U.S.C. § 2000e-2. Because it is often difficult for a plaintiff to pro-
vide direct evidence of discriminatory intent, the Supreme Court has
created a burden-shifting structure for analyzing such claims. See
McDonnell Douglas v. Green, 411 U.S. 792 (1973).

   Under the McDonnell Douglas framework, a plaintiff bears the ini-
tial burden of establishing a prima facie case of discrimination.
Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142 (2000)
(citing McDonnell Douglas). To satisfy this burden, a plaintiff is
required to plead facts sufficient to create an inference that an adverse
employment decision was based on impermissible considerations.
This may be done by showing that (1) the plaintiff is a member of a
protected class; (2) the plaintiff was otherwise qualified for the posi-
tion; (3) the plaintiff suffered an adverse employment action; and (4)
the action took place under conditions establishing an inference of
discrimination. Id. Although the district court granted summary judg-
ment on the basis that Spain suffered no adverse employment action,
we find it unnecessary to reach this question. We will assume for the
purposes of appeal that Spain provided sufficient facts to create a
prima facie case.

   Once a plaintiff establishes a prima facie case, the burden shifts to
the defendant to demonstrate a legitimate, nondiscriminatory reason
for the challenged action. Reeves, 530 U.S. at 142. However, this bur-
den "is one of production, not persuasion." Id. The responsibility of
proving that "the protected trait . . . actually motivated the employer’s
decision" remains with the plaintiff at all times. Hazen Paper Co. v.
Biggins, 507 U.S. 604, 610 (1993). Thus, it is not enough for a plain-
tiff merely to raise an inference of discrimination. Rather, a plaintiff
bears the ultimate burden of proving that the decision was made not
              SPAIN v. MECKLENBURG CTY. SCHOOL BOARD                   7
on any proffered grounds but instead on the basis of impermissible
discriminatory grounds. Reeves, 530 U.S. at 143.

   The Board contends that the reason for the reassignment was clear:
Perry and the Board wished to change the direction and leadership of
the department to address OCR’s complaints, and Coleman was better
qualified for the leadership position. Coleman has extensive creden-
tials in special education, including a postgraduate professional
license as supervisor of special education. Spain has no training in the
area and is not qualified to hold the position of Director of Special
Education without an administrative waiver. Additionally, Spain’s
reassignment was part of a larger reorganization undertaken by Perry
and Farmer designed to ultimately "set higher goals with students, and
improv[e] student achievement."

   Because the Board has advanced a legitimate, nondiscriminatory
reason for the employment decision, the burden shifts back to Spain
to show that "the legitimate reasons offered by the defendant were not
its true reasons, but were a pretext for discrimination." Reeves, 530
U.S. at 143 (internal citation omitted). The ultimate burden rests at all
times with the plaintiff. Spain must therefore show that the Board’s
proffered explanation "is unworthy of credence." Texas Dep’t of
Cmty. Affairs v. Burdine, 450 U.S. 248, 256 (1981).

   Spain’s sole evidence of discriminatory intent is a purported com-
ment by Perry that she prefers female administrators because they are
better organized than men. But this general comment in no way sug-
gests that the Board’s proffered explanation for the decision is a pre-
text for discrimination. The reason that Farmer gave to Spain for his
reassignment, that "Perry preferred Coleman in the position of Special
Education Director," was likewise neutral. Spain provided no evi-
dence at all that the reorganization itself was pretextual. In fact, dur-
ing the reorganization Perry hired twenty-four new administrators,
fourteen of whom were men. Thus, the Board has provided strong
evidence that tends to rebut any inference that Perry only hired or
strongly preferred female administrators.

   "The ultimate question in every employment discrimination case
involving a claim of disparate treatment is whether the plaintiff was
the victim of intentional discrimination." Reeves, 530 U.S. at 153. To
8            SPAIN v. MECKLENBURG CTY. SCHOOL BOARD
overcome a motion for summary judgment in such a case, a plaintiff
must provide direct or circumstantial evidence "of sufficient probative
force" to show a genuine issue of material fact exists as to this ques-
tion. Goldberg v. B. Green & Co., 836 F.2d 845, 848 (4th Cir. 1988).
Spain, however, relies on little more than bald or inapposite accusa-
tions to satisfy his burden. Where, as here, "the record conclusively
reveal[s] some other, nondiscriminatory reason for the employer’s
decision" a court is correct to conclude that there is no triable issue
of fact. Reeves, 530 U.S. at 148. Therefore, summary judgment in this
case is appropriate and the judgment of the district court is

                                                         AFFIRMED.